

116 S4106 IS: Health Care Prices Revealed and Information to Consumers Explained Transparency Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4106IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Braun (for himself, Mr. Kennedy, Mrs. Loeffler, Mr. Grassley, Mr. Enzi, Ms. Ernst, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for hospital and insurer price transparency.1.Short titleThis Act may be cited as the Health Care Prices Revealed and Information to Consumers Explained Transparency Act or the Health Care PRICE Transparency Act.2.Price transparency requirements(a)HospitalsSection 2718(e) of the Public Health Service Act (42 U.S.C. § 300gg–18(e)) is amended—(1)by striking Each hospital and inserting the following:(1)In generalEach hospital;(2)by inserting , in a machine-readable format, via open application program interfaces (APIs) after a list;(3)by inserting , along with such additional information as the Secretary may require with respect to such charges for purposes of promoting public awareness of hospital pricing in advance of receiving a hospital item or service before the period; and(4)by adding at the end the following:(2)Definition of standard chargesNotwithstanding any other provision of law, for purposes of paragraph (1), the term standard charges means the rates hospitals, including providers or entities that contract with or practice at a hospital, charge for all items and services at a minimum, chargemaster rates, rates that hospitals negotiate with third party payers across all plans, including those related to a patient’s specific plan, discounted cash prices, and other rates determined by the Secretary.(3)EnforcementIn addition to any other enforcement actions or penalties that may apply under subsection (b)(3) or another provision of law, a hospital that fails to provide the information required by this subsection and has not completed a corrective action plan to comply with the requirements of such subsection shall be subject to a civil monetary penalty of an amount not to exceed $300 per day that the violation is ongoing as determined by the Secretary. Such penalty shall be imposed and collected in the same manner as civil money penalties under subsection (a) of section 1128A of the Social Security Act are imposed and collected..(b)Transparency in coverageSection 1311(e)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(e)(3)) is amended—(1)in subparagraph (A)—(A)in clause (vii), by inserting before the period the following: , including, for all items and services covered under the plan, aggregate information on specific payments the plan has made to out-of-network health care providers on behalf of plan enrollees; and(B)by designating clause (ix) as clause (x); and(C)by inserting after clause (viii), the following:(ix)Information on the specific negotiated payment rates between the plan and health care providers for all items and services covered under the plan.;(2)in subparagraph (B)—(A)in the heading, by striking use and inserting delivery methods and use;(B)by inserting , as applicable, after English proficiency; and(C)by inserting after the second sentence, the following: The Secretary shall establish standards for electronic delivery and access to such information by individuals, free of charge, in machine readable format, through an internet website and via open APIs.;(3)in subparagraph (C)—(A)in the first sentence, by inserting or out-of-network provider after item or service by a participating provider;(B)in the second sentence, by striking through an internet website and inserting free of charge, in machine readable format, through an internet website, and via open APIs, in accordance with standards established by the Secretary,; and(C)by adding at the end the following: Such information shall include specific negotiated rates that allow for comparison between providers and across plans, and related to a patient’s specific plan, including after an enrollee has exceeded their deductible responsibility.; and(4)in subparagraph (D) by striking subparagraph (A) and inserting subparagraphs (A), (B), and (C).